Citation Nr: 0104590	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  95-12 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for a respiratory 
disorder other than tuberculosis.

3.  Entitlement to service connection for a disability 
manifested by vertigo.

4.  Entitlement to service connection for a kidney infection.

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from March 1975 to 
April 1978 and from January 1982 to June 1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
in which the RO, among other things, granted service 
connection for bilateral hearing loss, rated noncompensably 
disabling, and denied service connection for tuberculosis, a 
respiratory disorder, a disability manifested by vertigo, and 
a kidney infection.  The veteran appealed.  A subsequent May 
1995 rating decision classified the veteran's service-
connected bilateral hearing loss as including tinnitus.  In 
December 1996, the veteran was afforded a hearing before the 
undersigned member of the Board.  By decision of September 
1998, the case was remanded to the RO for evidentiary 
development.  The case has now been returned to the Board for 
further appellate consideration.

By rating decision of January 2000, the RO granted a separate 
10 percent rating for tinnitus under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).

The issues of entitlement to service connection for 
tuberculosis, a respiratory disorder other than tuberculosis, 
a disability manifested by vertigo, and a kidney infection 
will be addressed in the REMAND following the decision below.


FINDING OF FACT

The most recent audiometric examination of the veteran's 
bilateral hearing loss shows that the veteran has Level II 
hearing in the left ear and Level III hearing in the right 
ear.


CONCLUSION OF LAW

An increased (compensable) rating for bilateral hearing loss 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 4.85, Table VI, Table VII, Diagnostic 
Code 6100 (1998); 38 C.F.R. §§ 4.85, 4.86 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998, 2000).

The provisions of the rating criteria governing the 
evaluation of service-connected hearing loss were changed, 
effective June 10, 1999.  64 Fed. Reg. 25209 (May 11, 1999).  
Nevertheless, the criteria in effect both before and after 
the change establish eleven auditory acuity levels designated 
from I to XI.  Whether viewing the old or 

new criteria, Tables VI and VII as set forth in 38 C.F.R. 
§ 4.85 are used to calculate the rating to be assigned.  
38 C.F.R. § 4.85 (1998,2000).  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of §4.85 is 
to be used to assign a rating based on puretone averages.  
38 C.F.R. § 4.85(c) (1998,2000).

Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2000).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2000).

VA audiometric examination was conducted in June 1999 at 
which time the veteran reported a decrease in his hearing 
since the late 1970's.  He reported significant problems 
understanding speech in all listening situations.  
Audiometric testing revealed puretone thresholds of 30, 30, 
70, and 80 decibels in the left ear, at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively, and there was a 84 percent 
discrimination score.  In the right ear, the veteran had 
puretone thresholds of 35, 50, 100, and 105 decibels at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively with a 
discrimination score of 76 percent.  The diagnostic 
impression was moderate to profound sensorineural hearing 
loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear.

Applying the June 1999 test results to 38 C.F.R. § 4.85, 
Table VI (1998), the veteran has a numeric designation Level 
II hearing in the left ear and Level III hearing in the right 
ear.  Application of 38 C.F.R. § 4.85, Table VII (1998), 
results in a finding that an increase in the currently 
assigned noncompensable rating is not warranted.  The same 
results are obtained by applying the results of the 
audiometric testing to 38 C.F.R. § 4.85, Tables VI and VII 
(2000). Additionally, as noted in the 

results set out above, the veteran did not have thresholds of 
55 or greater in each of the specified frequencies, and did 
not have thresholds of 70 decibels or more at 2,000 Hertz.  
Consequently, 38 C.F.R. § 4.86 (2000) is not for application.  
Moreover, no examiner has indicated that use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c) (1998, 2000).  Against 
this background, an increased (compensable) rating is not 
warranted and the appeal on this issue is denied.


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  In addition, a pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is clear and unmistakable 
evidence that the increase in disability is due to natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2000).

Appellate review of the veteran's service medical records for 
his first period of service from March 1975 to April 1978 is 
negative for evidence of complaints, diagnoses or treatment 
of any of the disorders for which service connection is now 
being sought.



With respect to the veteran's second period of military 
service from January 1982 to June 1992, the following 
notations were made.  In July 1985, the veteran was noted to 
have a positive TB tine test; he was placed on medication as 
a precaution.  A July 1985 chest x-ray was reported to be 
normal.  A subsequent periodic physical examination in 
October 1988 did not show the presence of tuberculosis.  In 
March 1990, the veteran complained of urine color change.  He 
had previously been treated for nasal congestion.  
Examination showed tender liver with palpable 2 1/2 cm. liver 
edge and total fullness not significantly increased.  The 
impression was possible post-viral hepatitis with systemic 
symptoms although laboratory tests for hepatitis were 
negative.  In May 1990, the veteran was seen for complaints 
of vertigo; recorded clinical data indicated that the vertigo 
was believed to have been induced by a prescription drug.  
The veteran ceased taking that drug and the vertigo stopped.  
A June 1990 transfer summary noted a history of drug-induced 
vertigo that had resolved with no recurrence.  At various 
times during service, the veteran was seen for complaints of 
symptoms variously diagnosed as cold, flu and flu-like 
symptoms, upper respiratory infection and head congestion 
with cough.  All chest x-rays were within normal limits and 
no diagnosis of a chronic respiratory disorder was made.  The 
veteran declined a separation physical in March 1992.

On VA general medical examination in February 1994, the 
veteran was noted to have a history of positive PPD test with 
a question of tuberculosis, a history of a kidney infection, 
resolved, with no sequelae, and history of isolated vertigo, 
possible secondary to multiple medications, with no current 
symptoms.

Post-service medical records include a statement from Macon 
Landers, M.D., dated in January 1995, indicated that the 
veteran had right-sided pyelonephritis which required 
hospitalization.  Records of that hospitalization at the 
Eliza Coffee Memorial Hospital were received and show that 
the veteran was treated for right-sided pyelonephritis with 
sepsis in December 1994.  He responded favorably to 
medication and was discharged after five days.

At his December 1996 hearing before the undersigned member of 
the Board, the veteran testified that he tested positive for 
tuberculosis in service on two or three 

occasions and took medication for treatment of the disease.  
He reported that he was diagnosed with tuberculosis relying, 
in part, on a chest x-ray.  He said that he was not seeing 
any doctor for treatment of tuberculosis at that time.  The 
veteran testified that his claim for tuberculosis and a 
respiratory disorder is basically the same claim.  With 
respect to his kidney infection and vertigo, the veteran 
indicated that he had kidney problems in service because of 
steroids he was taking for rheumatoid arthritis.  The veteran 
indicated that his records noted the kidney problems were a 
result of the medication he was taking.  The veteran said 
that he is unable to ride in an airplane or the back seat of 
an automobile without getting sick and dizzy from vertigo.  
He was not taking medication for any kidney disorder or 
vertigo at that time.

On VA pulmonary examination in June 1999, the examiner noted 
that the veteran's records documented a positive PPD test in 
July 1985 in service at which time the veteran was placed on 
medication therapy.  The veteran reported having difficulty 
obtaining work due to his history of a positive PPD test.  
The VA examiner commented that there was no evidence in the 
veteran's claims folder that the veteran ever had active 
tuberculosis.  The veteran indicated that he did not believe 
he ever had active tuberculosis, but felt that he smoked for 
many years and has some respiratory difficulties which limit 
his ability to run as much as he would like.  He reported 
feeling short of breath.  The veteran said that he played on 
two softball teams and also did some coaching.  He denied 
significant peripheral edema or shortness of breath at rest.  
On examination, the veteran was observed to be a generally 
healthy appearing male of his stated age.  Examination of the 
lungs was significant for reduced breath sounds, but there 
was good air movement in all lung fields with no wheezing, 
rhonchi or rales.  A chest x-ray showed a mildly enlarged 
cardiac silhouette; both lungs were clear and no focal 
consolidation was identified.  Pulmonary function testing was 
conducted and the results were negative for diagnosis of any 
respiratory disorder.

The veteran was also seen for a VA genitourinary examination 
in June 1999.  The veteran reported a history of a kidney 
infection for which he was hospitalized six days (the records 
reflect that this was a post-service hospitalization in 
1994).  The 

veteran denied incontinence, lethargy, weakness, anorexia, 
weight loss or gain.  He reported a frequency of urination 
from 5-6 times during the day and once at night.  He denied 
any hesitancy of urination and reported normal stream and no 
dysuria.  On examination, the veteran was diagnosed with a 
urinary tract infection, remote, unrelated to his service-
connected arthritis.

At present, the record contains no medical evidence 
specifically demonstrating that the veteran has tuberculosis, 
a respiratory disorder other than tuberculosis, a disability 
manifested by vertigo, or a kidney infection.  For these 
reasons, the RO denied each of the veteran's claims as not 
well grounded.

Pertinent to the issues on appeal, however, the Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to 

the benefits sought.  A claim may be decided without 
providing such assistance only when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  Id.

Under these circumstances, the Board finds that further 
development of each of the claims on appeal is warranted.  
Specifically, the RO should invite the veteran to submit 
objective evidence demonstrating current diagnoses of a 
respiratory disorder, to include tuberculosis, a disability 
manifested by vertigo, and a kidney infection.  The RO should 
assist the veteran in obtaining such evidence, as 
appropriate.  In the event that the veteran submits medical 
evidence of current disability(ies), the RO should schedule 
the veteran for appropriate VA examinations to ascertain the 
nature and etiology of any currently demonstrated disorder.  
Specifically, each examiner should provide a medical opinion 
as to the relationship, if any, between any demonstrated 
disability(ies) and the veteran's active military service. 
The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to having the RO undergo any VA examinations, however, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, to include any medical 
records from any VA facilities.  In particular, records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; as such, 
following completion 

of the development requested below, the RO should adjudicate 
the claims on the merits.

Based on the foregoing, these matters are hereby REMANDED to 
the RO for the following action:

1.  The RO should invite the veteran to 
submit objective evidence demonstrating 
that he has current diagnoses of 
tuberculosis, a respiratory disorder 
other than tuberculosis, a disability 
manifested by vertigo, and/or a kidney 
infection.  The RO should assist the 
veteran in obtaining such evidence, as 
appropriate.

2.  The RO should obtain and associate 
with the claims file all pertinent 
medical records concerning treatment for 
the above-referenced disability(ies) from 
any source(s) or facility(ies) identified 
by the veteran.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.

3.  After associating with the claims 
file all available records received 
pursuant to the development requested in 
paragraphs 1 and 2, above, the RO should 
ascertain whether there is evidence of 
current disability(ies)  as claimed by 
the veteran.  If there is evidence of 
record showing current diagnosis(es), the 
veteran should be afforded appropriate VA 
examinations to determine the nature and 
etiology of any currently diagnosed 
condition.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this 

REMAND.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  Following examination, the 
physician should render an opinion, as to 
whether it is as least as likely as not 
that any currently demonstrated pathology 
is in any way related to the veteran's 
active military service or whether it is 
due to other causes.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides objective evidence of 
tuberculosis, a respiratory disorder 
other than tuberculosis, a disability 
manifested by vertigo, or a kidney 
infection, or a nexus between any current 
claimed disability and the veteran's 
active military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 

development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate all of the claims for 
service connection, on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include the provisions of 38 C.F.R. 
§ 3.655, as appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an SSOC and given the opportunity to 
respond within the applicable timeframe 
before the claims file is returned to 
the Board for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



